Citation Nr: 1718422	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.

This case initially came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that declined to reopen the Veteran's previously denied claim for service connection for a dental disability.  The RO decision also denied service connection for hepatitis B, an acquired psychiatric disorder, and arthritis of the hands, feet, knees, and back.  Jurisdiction of the case is with the VA RO in Wichita, Kansas.

In June 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

In October 2012, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  In a May 2013 rating decision, service connection for hepatitis B was granted, that represented a full grant of the benefits sought as to that matter.

In a September 2014 decision, the Board reopened and then denied the Veteran's claim of service connection for a dental disability, and remanded his claims for service connection for an acquired psychiatric disability and degenerative arthritis of the knees, feet, hands, and back, to the AOJ for further development.

In a May 2015 decision, the Board denied service connection for arthritis of the left and right hands, right knee, and cervical and lumbar spine.  

A January 2016 rating decision granted service connection for a psychiatric disability.

An April 2016 Board decision noted that the Veteran's claim for a foot disability was more properly characterized as whether new and material evidence was received to reopen a claim for service connection for a bilateral foot disability, and declined to reopen the previously denied claim.  The Board also denied service connection for a left knee disability.  

The Veteran appealed the Board's September 2014 decision that reopened and denied his claim for service connection for a dental disability to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Memorandum Decision, the Court found that the Board provided an inadequate statement of the reasons and bases for concluding that the Veteran's dental injury was the result of his own willful misconduct (5/27/16 VBMS CAVC Decision, p. 46).  The Court vacated the Board's decision and remanded the matter to the Board for action consistent with its decision. 

The issue of entitlement to a temporary total rating under 38 C.F.R. § 4.29 for hospitalization due to service-connected posttraumatic stress disorder (PTSD) with substance abuse including hepatitis B has been raised by the record in a March 2017 claim, but has not been adjudicated by the AOJ (3/16/17 VBMS VA 21-526EZ Fully Developed Claim (Compensation)).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  An August 1997 Board decision found that the Veteran's dental trauma was not incurred in the line of duty and hence denied the claim; reconsideration was not ordered, and the decision was final when issued.

2.  The evidence added to the record since the August 1997 Board decision relates to elements of the claim previously found to be absent and raises a reasonable possibility of substantiating the claim.

3.  The weight of the probative evidence of record demonstrates that the incident in which the Veteran sustained dental injury involved willful misconduct.


CONCLUSIONS OF LAW

1.  The August 1997 Board decision that denied service connection for dental disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The evidence received since the August 1997 decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a dental disability have not been met.  38 U.S.C.A. § 1131 (West 2014) ;38 C.F.R. §§ 3.1, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New And Material Evidence

The August 1997 Board decision denied the Veteran's claim that dental trauma was incurred in the line of duty, finding that his dental disability was the result of his willful misconduct during service.

The evidence of record at the time of the Board's 1997 decision included the Veteran's service treatment records, VA medical records dated in March 1993 (3/25/93 VBMS Medical Treatment Record Government Facility), a Report of Accidental Injury (VA Form 21-4176 (3/12/93 VBMS VA 21-4176 Report of Accidental Injury in Support of Claim for Compensation or Pension), and a September 1993 VA administrative decision (9/13/93 VBMS Administrative Decision).

Unless reconsideration is ordered, Board decisions are final when issued.  38 C.F.R. §§ 20.302, 20.1103.  The Veteran did not appeal the Board's decision Court.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence added to the record since the August 1997 Board decision includes service dental records (8/23/12 VBMS Medical Treatment Record Government Facility; 10/14/14 VBMS STR Medical (2nd set), pp. 18-33), VA medical records dated to 2017, including those dated in December 2003, October 2013, and January 2014, noting dental treatment (2/25/04 VBMS Medical Treatment Record Government Facility, pp. 69, 71; 9/17/15 VBMS 21-2507a Request for Physical Examination, pp. 1-2; 3/28/17 VBMS CAPRI), and the Veteran's written statements and oral testimony in support of his claim.  Such records indicate that the Veteran had been involved in a fight during service in 1980.  Thereafter, treatment for dental trauma is seen in the service records.  

During his 2012 Board hearing, the Veteran indicated that he was not the aggressor of the incident in service that resulted in his dental disability.  See June 2012 Board hearing transcript at pages 3-5.  See also 6/7/12 VBMS Correspondence; 6/18/08 VBMS Correspondence.

Overall, the Veteran's testimony and statements regarding the details of his in-service altercation, along with the other evidence added to the record since the last final denial, suggests the possibility that the event in question did not involve willful misconduct on his part.  This was the basis for the prior denial.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. at 117-20.

II. Service Connection

A. Duty to Notify and Assist

In a letter dated in June 2008, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including records considered by the Social Security Administration (SSA) in its 2007 determination that the Veteran was totally disabled due to a bipolar disorder (4/10/13 VBMS Medical Records Furnished by SSA, p. 1; 3/22/13 VBMS SSA-831 Disability Determination and Transmittal).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  As a result of testimony offered during the hearing, the Board determined that additional VA notice was warranted that led to the October 2012 remand.  The Bryant duties were thereby met.

The Board's October 2012 remand was to provide the Veteran with requisite notice regarding the reasons for the prior denial of his claim and appropriate definitions of new and material evidence.  The RO's January 2013 notification letter erroneously identified a November 1993 rating decision as the final decision on appeal regarding the Veteran's previously denied dental claim, rather than the August 1997 Board decision identified in its remand directive (1/10/13 VBMS VCAA/DTA Letter).  Nevertheless, as the instant decision finds that new and material evidence was received, the notice deficiency is moot.  

The basis for the Memorandum Decision was that the Board did not provide adequate reasons or bases in support of the conclusion that the Veteran's injury was the result of his own willful misconduct.  This decision attempts to remedy these deficiencies.

The Board finds the duties to notify and assist have been met. 

B. Factual Background and Analysis

Contentions

The Veteran maintains that he was not the aggressor in the in-service altercation in which he sustained a dental injury.  See Board hearing transcript at pages 3-4.  He contends that his dental injuries were not proximately caused by an act of willful misconduct and that service connection is warranted for his dental disability.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

No compensation shall be paid if the disability is a result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131. 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1 (n).  

The phrase "willful misconduct," in its ordinary meaning, entails three requirements for the Board to find the phrase applicable.  The Board must (1) identify conduct; (2) the identified conduct must be misconduct; and (3) the identified misconduct must be willful.  Martin v. McDonald, 761 F.3d 1366, 1369 (Fed. Cir. 2014).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action and involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id. at 1369-70.  Willful misconduct refers to an act of conscious wrongdoing, involving elements of intent and voluntariness.  Id. at 1370.

VA must establish by a preponderance of the evidence that the injury was proximately caused by an act of willful misconduct by the Veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1285 (Fed. Cir. 2005); Myore v. Brown, 9 Vet. App. 498, 503 (1996).



Analysis

Service medical and other records indicate that, on April 9, 1980, the Veteran was involved in a physical fight with another service member while both members were off-duty in the barracks (10/14/14 VBMS STR Medical (2nd set), page 20; 3/12/93 VBMS VA 21-4176 Report of Accidental Injury).  There was alcohol involved, and the claimant reportedly used an illegal weapon (knife) to assault the other party (10/10/14 VBMS Military Personnel Records, page 3).  Injuries suffered during the fight included trauma to the Veteran's upper anterior teeth or the fixed bridge replacing those teeth (numbers 8-11).  

The incident resulted in a Special Court Martial, held in July 1980, during which the Veteran was found guilty of three charges: failure to obey a lawful order, participation in a breach of the peace, and threatening to injure another service member (10/10/14 VBMS Military Personnel Records, pages 2-3).  He received a reduction in rank, forfeiture of pay, and restriction to the company area.

The Veteran contends, including during his 2012 Board hearing, that the other service member in the altercation attacked him and that this was unprovoked.  

In this case, service connection for a dental disability is denied, as the incident causing the Veteran's dental disability was a result of willful misconduct.

Here, even accepting the truth of the Veteran's statement that the other service member initiated an unprovoked attack, the willful misconduct stems from the Veteran's willingness to possess a knife as shown in his personnel records, plus his failure to obey a lawful order, and participation in a breach of the peace, that were all against regulations.  See Martin, 761 F.3d at 1369 (discussing the Board's duty to identify the conduct that is misconduct).

Stated simply, even if the Veteran could not have avoided responding to the unprovoked attack, he still knew that it was wrong to put himself into a position in which he used a weapon in the altercation.  In fact the Veteran (a member of the Berlin Brigade) knew, or should have known, of the January 1, 1980 order issued by a brigadier general to the effect that members of the Berlin Brigade and U.S. Army Berlin would not possess switchblade knives or carry locking blade knives regardless of length or any other knife with a blade longer than 3 inches except when the knife was government issued and was designated by an individual's commander as necessary in the performance of duty, or when an individual was hunting, fishing, or camping (10/10/14 VBMS Military Personnel Record, p. 3).  The order stated that such weapon will be secured and stored only in areas designated by unit commanders.  Violation of this order will subject the individual to punishment under the Uniformed Code of Military Justice.  

Thus, the Veteran was aware of the dangers but failed to obey that order on April 9, 1980, by having in his possession a knife with a blade in excess of 3 inches, said knife neither being government issued and designated by his commander as necessary in the performance of duty nor being used for hunting, fishing, or camping ((10/10/14 VBMS Military Personnel Record, p. 3).  Even if he was not immediately aware of the consequences of his actions at the moment he entered into the fight, his actions represent a wanton and reckless disregard of the probable consequences of possession of a knife, which was against regulations, along with his failure to obey a lawful order, and participation in a breach of the peace.  See Martin, 761 F.3d at 1369-70.  This was a willful action.

The Veteran's actions were the proximate cause of his dental injury.  Proximate cause is "that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  Forshey v. West, 12 Vet. App. 71, 73-74 (1998) (quoting Black's Law Dictionary 1225 (6th ed.1990)), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002); Thomas v. Nicholson, 21 Vet. App. 418 (2006) (discussing the Board's treatment of proximate causation), aff'd, 227 F. App'x 895 (Fed. Cir. 2007).  Here, the Veteran's engaging in a physical altercation that caused the dental injury in question was wrongful and his act of possessing and using a knife during the altercation with another service member was the cause that set the other causes into motion and, but for that act, his resulting dental injury would not have likely occurred.  This was established by conviction by the Special Court Martial.  In addition, he was convicted of threatening to injure another service member, and also convicted of the weapons-related charge.  In its entirety, this conduct, as demonstrated by his conviction on all three charges, is persuasive evidence of wanton and reckless disregard of its probable consequences.

Thus, overall, the preponderance of the evidence establishes that the Veteran's dental injury was the result of willful misconduct.  Accordingly, service connection for a dental injury cannot be granted, and the appeal is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

New and material evidence having been received, the request to reopen the claim of entitlement to service connection for a dental disability is granted.

Service connection for a dental disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


